Title: Catherine Nuth Johnson to Louisa Catherine Adams, 26 April 1798
From: Johnson, Catherine Nuth
To: Adams, Louisa Catherine


        
          
            My Dear & Beloved Child
            George Town April 26th 98
          
          it was with the most heart felt anguish I heard from Mrs Adams of your late severe & dangerous illness. Oh my Louisa What does your Father & myself feel at not having A Line from you to Convince us of your Recovery, the Anxiety we labour under for your Preservation, the Solicitude we have ever Shewn the Principles we have endeavour’d to inculcute taught us to believe; that you wou’d have embraced every opportunity in your Power to Assure us of undiminished affection indeed in the Present instance the Condescention of A Line from Mr Adams might (Could he have been A Witness) have Repaid him the Sacrifice by the Gratitude of the Reception but alass human nature ever Ready to Contribute to its Own unhappiness fills us with the most alarming apprehensions for your Safety the Prayers we Continually Offer to the throne of Mercy will I trust be heard & the Reestablishment of your health and every other Comfort be Compleat—
          You will perhaps expect me to write you A great deal of News, indeed my Beloved Child I am in A Place where visiting only is the order of the day, Commerce is entirely at A stand Speculation in the Federal City has absorbed not only the money of individuals, but the Enterprize & Spirit also, your Father is much disappointed & knows not how to act— Philadelphia & Baltimore are at this moment very little better, every thing begins to wear the appearance of War and every one dreads the approach— the Opposition have Committed themselves in asking for the Communications to the Envoys at Paris— they immagin’d they were widening, the Pit for the President which has Swallow’d them all up, be it so, those who wish to Subvert, the Laws or the Constitution deserve no better fate—
          I have been extreemly ill since Christmas but am now much Recoverd I am not very Strong Change of Climate I expect will try me— your Sisters are all Pretty well at Present, Nancy is to be

married very Shortly to your Cousin Walter— I sincerely hope she will be happy, but their dispositions are not so Similar as I think Essential in the married State, however Reason will soon teach her accommodation to her husbands temper, is the best Criterion to Guide her and the only Basis on Which we women ought to Build Carolina has not yet got A Profest Lover, altho many admirers, Kitty grows A very fine Girl she is Wonderfully improv’d since her arrival, the little ones much the same Harriet is grown Considerable and as great A Hoyden as ever, I wou’d give you A description of some of the Ladies but you Know so few it will not be very entertaining Colonel Forrest & his Lady are Remarkable Friendly she is A most Charming woman as is her Sister Mrs Key altho not so animated yet Equally Facinating Mrs Mason is great favorite of mine which in A great degree originates from the Resemblance I think She bears to you Need I after that say, she is Pretty Elegant & that the Propriety of her Conduct Renders her truly amiable
          General Washington has been to Pay us A Visit, Personally he told me, to invite me, & your Sisters to Mount Vernon Miss Nelly Custis Came very Shortly after to Second the General invitation, which I shall most assuredly accept, she is A very Pretty woman but not so handsome I think as many others I have seen Mrs Law & Mrs Peter not Esteem’d so Pretty but very agreeable, Miss Carrol has been to see us She is very much improved you will Laugh when I tell you Mr Charles Wallace is to be married this Evening he is but 72 to day—
          the Death of your Cousin James Cook which happen’d very suddenly from the Breaking a Blood Vessel has Shaken your Father, a good deal, he had taken up a great Prejudice in his favor, of Which he was very deserving, he was A very Rising Character in the Law & had more Business than any 3 men in the County, your Father, had put all his hands for he is obliged to Sue every man to Realize one Shilling Such is the honor & honesty, of this part of the World, your father has in Consequence of the above event Perswaded Mr Cranch to take your Cousins office, & has put all his papers into his hands Which has induced many People to follow his Example and I sincerely hope it will be the means of enabling Mr C to provide for his familly who have been very much deranged by the failure, of Mr Greenleaf Poor Mr Morris is in gaol and I am afraid will ever Remain, Mrs Marshal Passed through Frederick Last Week while I was there I did not know any thing of it, till she was gone or

I Certainly Shou’d have waited on her and offer’d her any assistance in my Power, neither Allegations or appearances will ever prevent me from giving every Consolation; Misfortune Requires
          from Mrs Adams who is so kind as to give me every information Concerning you I learnt Mr Tom Adams had been very ill, I flatter myself he is now Perfectly Recover’d, if his happiness & Prosperity, in this Life, depended on the wishes of his Coopers Row friends, his Success wou’d be no Longer doubtful make my affectionate Love to him, Mr Adams Letter of the 11th October, Came safe to hand, but not till the begining of February, it was then to soon, the Letter that accompanied it & the motive, I think, to A generous Mind, Woud have Stampt its own infamy, you know your Fathers heart, & will not I trust be easily led, to believe that he is Villain, I will however drop the Subject, & leave it to time, the developer of all things to discover, but was Mr A here he woud be taught to know, that neither Exalted Worth or Exalted Station, are Sufficient to Protect any man from Slander & Calumniations I wrote you in January by the Peggy Mrs Adams will forward this with her own Letters, My best Respects to Mr Adams, and believe me my Dear Child your affectionate Mother
          
            C Johnson
          
        
        
          Let me know if Epps is with you
        
      